254 F.2d 812
Alexander MORRIS, Appellant,v.UNITED STATES of America, Appellee.
No. 7618.
United States Court of Appeals Fourth Circuit.
Argued April 18, 1958.Decided April 25, 1958.

Rebert G. Cabell, Jr., Richmond, Va.  (Court appointed counsel), for appellant.
Henry St. J. FitzGerald, Asst. U.S. Atty., Alexandria, Va.  (L. S. Parsons, Jr., U.S. Atty., Norfolk, Va. on brief), for appellee.
Before SOBELOFF, Chief Judge, and SOPER and HAYNSWORTH, Circuit judges.
PER CURIAM.


1
Upon an indictment for second degree murder in the District Court for the District of Columbia, defendant, with the advice of counsel, entered a plea of guilty to the lesser offense of manslaughter.  The plea was accepted and the defendant was duly sentenced.  Subsequently, defendant filed a motion to have the sentence reduced and several successive motions under 2255 (28 U.S.C.A. 2255) to vacate the sentence.  All of such motions having been denied, an appeal was taken from the denial of the last one.  The Court of Appeals for the District of Columbia Circuit gave careful consideration to all of the grounds advanced in aid of the several motions and affirmed the denial of the motions.  See Morris v. United States, 101 U.S.App.D.C. 296, 248 F.2d 618.


2
The defendant, being now confined in Lorton Reformatory, filed a petition for a writ of habeas corpus in the District Court for the Eastern District of Virginia.  As we said in Lampe v. Clemmer, 4 Cir., 251 F.2d 465:


3
'* * * The District Judge properly held that he was without jurisdiction to entertain the petition as there was no showing that the remedy provided by 28 U.S.C. 2255 would be inadequate or ineffective to test the legality of petitioner's detention.  Bozell v. Welch, 4 Cir., 203 F.2d 711; Meyers v. Welch, 4 Cir., 179 F.2d 707, 708.'


4
Affirmed.